DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is a final action in response to correspondence filed on 6/15/2022. Claims 1, 4-11, and 13-18 are pending and are considered below.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-11, and 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to presenting/providing product/SKU information by accessing data associated with a presentation of a SKU; and reviewing at least one parameter associated with the presentation of the SKU, the reviewing including: determining whether the at least one parameter meets a required quality threshold by assigning a score to the at least one parameter as used in the presentation of the SKU, determining a suggestion for remedying the at least one parameter, and transmitting/providing a report regarding the determination of the at least one parameter with respect to the required quality threshold and the suggestion for remedying the at least one parameter, wherein the report includes an overlay of the score of the at least one parameter next to a corresponding aspect of the presentation of the at least one parameter in the presentation of the SKU and the report includes a suggestion for remedying the at least one parameter, wherein the suggestion is presented overlaid over the at least one parameter in the presentation of the SKU with the at least one parameter being greyed out; and limiting an ability, of a user auditing the presentation of the SKU, to alter the at least one parameter to a permission level of the user, which is an abstract idea reasonably categorized as a mental process (evaluating data, parameter and scores to make an opinion and judgement which is reported) and/or certain methods of organizing human activity based on commercial and legal interactions (managing advertising, marketing, sales of SKUs) and based on managing personal behavior and interactions between people (following rules and instructions to manage advertising, marketing, sales of SKUs).
The additional elements unencompassed by the abstract idea include a “computing device” executing an “auditing module”, a “website”, a link configured to open a pop-up window {containing the sussestion}.  The abstract idea is not integrated into a practical application because the implementation of the abstract idea by the additional elements fails to describe:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
The aforementioned additional elements merely serve as the computer on which the abstract idea is implemented and/or are generally linking the use of the abstract idea to a field of use/particular technology.  See MPEP 2106.05(f) and (h).  
The claim does not include limitations sufficient, either alone or in combination, to amount to significantly more than the claimed abstract idea because the aforementioned additional elements essentially make up the computer on which the abstract idea is implemented.  See MPEP 2106.05(f).  Conventionality of the additional elements is also evidenced by Applicant’s Specification which states “(t)he functions of each module may also be implemented-in whole15 . . . with instructions embodied in memory formatted to be executed by one or more general . . . processors.
Claim 4 describes altering parameters and thus further describe the unintegrated abstract idea.
Claims 5-8 describe data which is collected and evaluated and thus further describe the unintegrated abstract idea.
Claim 9 describes a source of collected data and thus further describes the unintegrated abstract idea.
Claim 10 describes reviewing collected data and thus further describes the unintegrated abstract idea.
Claims 11 and 13-18 describe substantially the same abstract idea as claims 1-10 and are rejected for substantially the same reasons.  
The additional elements unencompassed by the abstract idea include computing device comprising a processor, memory storing instructions, and accessing a database, a website, a non-transitory computer readable medium, a link configured to open a pop-up window {containing the suggestion}.  The abstract idea is not integrated into a practical application because the implementation of the abstract idea by the additional elements fails to describe:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
The aforementioned additional elements merely serve as the computer on which the abstract idea is implemented and/or are generally linking the use of the abstract idea to a field of use/particular technology.  See MPEP 2106.05(f) and (h).  
The claim does not include limitations sufficient, either alone or in combination, to amount to significantly more than the claimed abstract idea because the aforementioned additional elements essentially make up the computer on which the abstract idea is implemented.  See MPEP 2106.05(f).  Conventionality of the additional elements is also evidenced by Applicant’s Specification which states “(t)he functions of each module may also be implemented-in whole15 . . . with instructions embodied in memory formatted to be executed by one or more general . . . processors.  Moreover, the Specification states that “examples of a device 102 may include, but are not limited to, a cellular phone, a personal digital assistant (PDA), a wireless communication device, a handheld device, a tablet computer, a wearable device, laptop computer, a wireless local loop (WLL) station, a display device (e.g., TVs, computer monitors, etc.), a printer, some combination, and/or the like. A device 102 may also include or be referred to by those skilled in the art as a user  device, a client device, a smartphone, a BLUETOOTH® device, a Wi-Fi device, a mobile station, a  subscriber station, a mobile unit, a subscriber unit, a wireless unit, remote unit, a mobile device, a  wireless device, a wireless communications device, a remote device, a mobile terminal, a remote  terminal, a handset, a user agent, a mobile client, a client, some combination, and or some other  suitable terminology.”  The Specification’s disclosure of the interchangeable nature of these additional elements supports the conclusion that nothing in the claimed arrangement of such elements is unconventional. Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on his finding that each element merely performs the same function(s) in combination as that element performs separately.

Response to Arguments
Applicant’s arguments filed on 6/15/2022 have been fully considered and found to be insufficient and unpersuasive to overcome all of the rejections in the most recent Office action.

Arguments on Rejections under 35 U.S.C. 101:
Applicants argued that the claimed invention is not directed to a judicial exception based on example 42 and the Classen decision. Examiner respectfully disagrees.
	Applicant’s claimed invention does not pertain to the fact pattern of Example 42 or the Classen decision/case. Example 42 is found to be eligible by practical application prong based on the claimed concepts converting/normalizing format of information/data due to software/hardware dependencies due to data source in combination with real-time provision of the processed data/information to the subscribers. Applicant’s claimed invention does not have any similar limitations to the above discussed claimed concepts of Example 42. Further, Classen decision/case is completely in a different field of invention wherein the immunization schedule/timing affects a living being, which does not relate to applicant’s claimed invention. Therefore, the rejection is maintained.  

Conclusion
Closest prior art to the invention include Dada et al. (US 2011/0320395 A1), Neal et al. (U.S. Patent No. 6,631,365), Butler (US 2008/0046562 A1), and Karstoft (US 2013/0262264 A1).  None of the prior arts alone or in combination teach the claimed invention at least for the reason that the claims cannot be reasonably interpreted due to the indefinite claim language identified in the 35 U.S.C. 112 section provided above.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 5712726787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sincerely,
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624